419 So. 2d 1141 (1982)
Steven William THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. AM-212.
District Court of Appeal of Florida, First District.
September 23, 1982.
Rehearing Denied October 20, 1982.
*1142 Steven William Thomas, pro se.
No appearance for appellee.
MILLS, Judge.
In this appeal from the trial court's denial of his motion for post-conviction relief made pursuant to Rule 3.850, Florida Rules of Criminal Procedure, Thomas contends that his guilty plea was coerced and that he was denied effective assistance of counsel. We affirm.
The trial court properly denied Thomas' 3.850 motion without hearing because the petition signed by Thomas states that "I declare that no officer of any branch of government (federal, state or local) has subjected me to any force, duress, threats, intimidation or pressure to compel or induce me to enter this plea." Additionally, Thomas denied any coercion at the hearing. His claim of coercion is therefore refuted by the record. Loconte v. State, 382 So. 2d 26 (Fla. 1st DCA 1979).
Thomas' contention that he was denied effective assistance of counsel is refuted by the petition signed by him which declares that Thomas is satisfied with his attorney's services and that his plea was voluntarily and knowingly made.
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.